DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment and Status of the Claims
2.	The preliminary amendment filed 10 January 2019, in which the specification was amended, the preliminary amendment filed 29 June 2020, in which the specification and claims 1, 6, 10 and 21-22 were amended, and the preliminary amendment filed 5 august 2021, in which the specification was amended, are acknowledged and entered.
	Claims 1-22 are under prosecution.
Drawings
3.	The drawings filed 10 January 2019, and the replacement sheets filed 5 August 2021, are accepted.
Information Disclosure Statement
4.	The Information Disclosure Statement filed 10 January 2019 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
5	The use of trade names or marks used in commerce (including but not necessarily limited to Black Hole Quencher), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
6.	Claim 22 is objected to because of the following informalities:  claim 22 contains the recitation “from time series,” which appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 2-5, 7-9, 11, 16, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claims 2 (upon which claims 3-4 depend), claim 5, and claim 7 (upon which claims 8-9 depend) are each indefinite in the recitation “it is removed” in the last line of each of claims 2, 5, and 7.  It is unclear which limitation “it” refers to.
B.	Claim 5 is indefinite as it is unclear what role a double stranded intercalator plays in quenching fluorescence.  Because the claimed nanopore allows only single stranded nucleic acids to translocate, no double stranded nucleic acid will ever enter the nanopore; thus, the claimed removal “during translocation” cannot occur for a double stranded nucleic acid.
C.	Claims 11 and 22 are each indefinite in the recitation “said steps,” which lacks antecedent basis because there is no previous recitation of any “steps.”  
D.	Claim 16 contains the trademark/trade name Black Hole quencher.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a commercially available compound and, accordingly, the identification/description is indefinite.
E.	Claim 21 is indefinite in the recitation “nucleotides are labeled with at least two said different fluorescent labels,” as it is unclear if each individual nucleotide has its own (i.e., single) different label or if each individual nucleotide is labeled with two different labels (i.e., is double-labeled). 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1, 6, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tom-Moy et al (U.S. Patent Application Publication No. US 2005/0136408 A1, published 23 June 200) and Kokoris et al (U.S. Patent Application Publication No. US 2012/0088235 A1, published 12 April 2012).
	Regarding claim 1, Tom-Moy et al teach methods of analyzing a polynucleotide; namely, a polymer is translocated through a nanopore (Abstract), wherein the polymer is polynucleotide (i.e., nucleic acid) having a different label on each nucleotide (paragraphs 0006 and 0087).  Tom-Moy et al further teach the labels are fluorescent (paragraph 0029), that the signals from the labels are detected as they translocate the nanopore (paragraph 0086), and that the sequence of the nucleic acid is determined (paragraph 0070).   Tom-Moy et al also teach a detection zone, in the form of a small volume comprising a detector and that the nucleotides (i.e., monomers of a polymer) move through in single file (paragraph 0100).  Tom-Moy et al also teach the methods have the added advantage of allowing characterization of polymers in a sample at very low levels (paragraph 0133).  Thus, Tom-Moy et al teach the known techniques discussed above.  
	Tom-Moy et al do not each a quenching agent outside the detection zone. 
	However, Kokoris et al teach methods wherein nucleic acids are sequenced (Title), comprising the threading of a nucleic acid (e.g., DNA) through a nanopore (paragraph 0017) and exciting fluorophores (paragraph 0200). Kokoris et al further teach a detection zone, in the form of a detector element in a nanocomb slot having the detector at the end (i.e., the exit; (paragraph 0564), as well as fluorescent labels (i.e., fluorophores; paragraph 0570).  Kokoris et al further teach a non-fluorescent quenching agent (e.g., QSY7) outside of the detection zone (i.e., in a second reservoir into which the nucleic acid translocates; paragraph 0223), that detection is performed in detection zone, in the form of a limited volume at the exit (paragraph 0554), and that the methods have the added advantage of eliminating the need for an array of small (i.e., independent) reservoirs and the associated microfluidics (paragraph 0546).  Thus, Kokoris et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Tom-Moy et al and Kokoris et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of allowing characterization of polymers in a sample at very low levels as explicitly taught by Tom-Moy et al (paragraph 0133) and the advantage  of  eliminating the need for a ,array of small (i.e., independent) reservoirs and the associated microfluidics as explicitly taught by Kokoris et al (paragraph 0546).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Tom-Moy et al and Kokoris et al could have been combined with predictable results because the known techniques of the cited references predictably result in techniques useful in nanopore detection of nucleic acids.  
Regarding claim 6, Tom-Moy et al teach methods of analyzing a polynucleotide; namely, a polymer is translocated through a nanopore (Abstract), wherein the polymer is polynucleotide (i.e., nucleic acid) having a different label on each nucleotide (paragraphs 0006 and 0087).  Tom-Moy et al further teach the labels are fluorescent (paragraph 0029), that the signals from the labels are detected as they translocate the nanopore (paragraph 0086), and that the sequence of the nucleic acid is determined (paragraph 0070).   Tom-Moy et al also teach a detection zone, in the form of a small volume comprising a detector and that the nucleotides (i.e., monomers of a polymer) move through in single file (paragraph 0100).  Tom-Moy et al also teach the methods have the added advantage of allowing characterization of polymers in a sample at very low levels (paragraph 0133).  Thus, Tom-Moy et al teach the known techniques discussed above.  
	Tom-Moy et al do not each a quenching agent outside the detection zone. 
	However, Kokoris et al teach methods wherein nucleic acids are sequenced (Title), comprising the threading of a nucleic acid (e.g., DNA) through a nanopore (paragraph 0017) and exciting fluorophores (paragraph 0200). Kokoris et al further teach a detection zone, in the form of a detector element in a nanocomb slot having the detector at the end (i.e., the exit; (paragraph 0564), as well as fluorescent labels (i.e., fluorophores; paragraph 0570).  Kokoris et al further teach a non-fluorescent quenching agent (e.g., QSY7) outside of the detection zone (i.e., in a second reservoir into which the nucleic acid translocates; paragraph 0223), that detection is performed in detection zone, in the form of a limited volume at the exit (paragraph 0554), and that the methods have the added advantage of eliminating the need for an array of small (i.e., independent) reservoirs and the associated microfluidics (paragraph 0546).  Thus, Kokoris et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Tom-Moy et al and Kokoris et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of allowing characterization of polymers in a sample at very low levels as explicitly taught by Tom-Moy et al (paragraph 0133) and the advantage  of  eliminating the need for a ,array of small (i.e., independent) reservoirs and the associated microfluidics as explicitly taught by Kokoris et al (paragraph 0546).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Tom-Moy et al and Kokoris et al could have been combined with predictable results because the known techniques of the cited references predictably result in techniques useful in nanopore detection of nucleic acids.  
Regarding claim 21, the method of claim 1 is discussed above.  Tom-Moy et al teach each different kind of nucleotide is labeled with its own different fluorescent label (paragraph 0087).  
Regarding claim 22, the method of claim 1 is discussed above.  Tom-Moy et al teach detecting a time series of signals from the labels (i.e., a time differential; paragraph 0065), separating the signals from different nucleotides, and determining the sequence from the time series of separated signals (e.g., Figure 9B).  Tom-Moy et al further teach the labels are fluorescent (paragraph 0029), as do Kokoris et al (i.e., fluorophores; paragraph 0570).  
	
	 
12.	Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tom-Moy et al (U.S. Patent Application Publication No. US 2005/0136408 A1, published 23 June 2005) and Kokoris et al (U.S. Patent Application Publication No. US 2012/0088235 A1, published 12 April 2012) as applied to claims 1 and 6 above, and further in combination with Rice et al (U.S. Patent Application Publication No. US 2015/0218625 A1, published 6 August 2015).
	Regarding claims 2 and 7, the methods of claims 1 and 6 are discussed above in Section 11.
 	Neither Tom-Moy et al nor Kokoris et al teach the quenching results from an oligonucleotide having a quencher thereon.
	However, Rice et al teach methods wherein fluorescent oligonucleotides (e.g., dsDNA) are quenched using quencher probes, which are oligonucleotides having non-fluorescent quenching moieties thereon (paragraph 0005), and that the methods have the added advantage of using probes that are simple and less expensive to synthesize (paragraph 0009).  Thus, Rice et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the methods of Tom-Moy et al and Kokoris et al with the teachings of Rice et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of using quenchers (i.e., probes) that are simpler and less expensive to synthesize as explicitly taught by Rice et al (paragraph 0009)..  In addition, it would have been obvious to the ordinary artisan that the known techniques of Rice et al could have been applied to the combination of Tom-Moy et al and Kokoris et al with predictable results because the known techniques of Rice et al predictably result in reliable quenching of fluorescence of labeled nucleic acids.
Regarding claims 3 and 8, the methods of claims 2 and 7 are discussed above.  Kokoris et al teach the nanopore has an exit, and that detection is performed in a limited volume at the exit (paragraph 0554); thus, it would be obvious to have the detection zone comprise a volume at the exit.
Regarding claims 4 and 9, the methods of claims 3 and 8 are discussed above.  Kokoris et al teach the polynucleotide (i.e., polymer) has a translocation speed (i.e., a speed that it is presented to the detector; paragraph 0574) and that detection is performed in a limited volume at the exit (paragraph 0554). Kokoris et al also teach the detection zone (i.e., the volume in which fluorescence is measured) is based on the concentration of the quenchers (paragraph 0552).   Thus, the limitations of the claim are obvious.
It is also noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.  Thus, the claimed limitations merely represents routine optimization of limitations taught by the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is also noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
13.	Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tom-Moy et al (U.S. Patent Application Publication No. US 2005/0136408 A1, published 23 June 200) and Kokoris et al (U.S. Patent Application Publication No. US 2012/0088235 A1, published 12 April 2012) as applied to claims 1 and 6 above, and further in combination with Lee et al (U.S. Patent No. 6,080,868, issued 27 July 2000).
It is noted that while claims 2-4 and 7-9 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 2 and 7, the methods of claims 1 and 6 are discussed above in Section 11.
Neither Tom-Moy et al nor Kokoris et al teach the quenching results from an oligonucleotide having a quencher thereon.
However, Lee et al teach methods of quenching fluorescence using asymmetrical cyanine dyes as quenching moieties (Title), which bind to single stranded DNA via an oligonucleotide binding moiety (Figure 5C and column 9, line 60-column 10, line 15).  Lee et al also teach the methods have the added advantage of being useful in nucleic acid hybridizations while being substantially non-fluorescent (column 1, lines 50-65).  Thus, Rice et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the methods of Tom-Moy et al and Kokoris et al with the teachings of Lee et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of using quenchers useful in nucleic acid hybridizations while being substantially non-fluorescent as explicitly taught by Lee et al (column 1, lines 50-65).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lee et al could have been applied to the combination of Tom-Moy et al and Kokoris et al with predictable results because the known techniques of Lee et al predictably result in reliable quenching of fluorescence of labeled nucleic acids.
Regarding claims 3 and 8, the methods of claims 2 and 7 are discussed above.  Kokoris et al teach the nanopore has an exit, and that detection is performed in a limited volume at the exit (paragraph 0554); thus, it would be obvious to have the detection zone comprise a volume at the exit.
Regarding claims 4 and 9, the methods of claims 3 and 8 are discussed above.  Kokoris et al teach the polynucleotide (i.e., polymer) has a translocation speed (i.e., a speed that it is presented to the detector; paragraph 0574) and that detection is performed in a limited volume at the exit (paragraph 0554). Kokoris et al also teach the detection zone (i.e., the volume in which fluorescence is measured) is based on the concentration of the quenchers (paragraph 0552).   Thus, the limitations of the claim are obvious.
It is also reiterated that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Thus, the claimed limitations merely represents routine optimization of limitations taught by the cited prior art.
It is also reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
It is also reiterated that a “wherein” clause must give meaning and purpose to the manipulative steps.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record.
14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tom-Moy et al (U.S. Patent Application Publication No. US 2005/0136408 A1, published 23 June 2005) and Kokoris et al (U.S. Patent Application Publication No. US 2012/0088235 A1, published 12 April 2012) as applied to claim 1 above, and further in combination with Fisher et al (U.S. Patent No. 5,491,063, issued 13 February 1996).
	Regarding claim 5, the method of claim 1 is discussed above in Section 11.
 	Tom-Moy et al teach the nucleotides (i.e., monomers) of DNA move single file through the nanopore (paragraph 0100), and that the DNA is single stranded (paragraph 0021 and Figure 6A), and that the single stranded DNA of interest is denatured prior to the nanopore translocation (paragraph 0160).  Thus, it would have been obvious to produce the single stranded DNA of interest by denaturing any double strands.
Neither Tom-Moy et al nor Kokoris et al teach the quenching results from an intercalator.
	However, Fisher et al teach methods wherein fluorescent oligonucleotides (e.g., dsDNA) are quenched in solution using duplex (i.e., double-stranded nucleic acid) intercalators, which have the added advantage of having insignificant quenching of single stranded DNA (column 3, lines 10-35).  Thus, Fisher et al teach the known techniques discussed above.	
It is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, addition of the intercalator to the sample prior to denaturation and translocation (thereby quenching fluorescence in a double stranded nuclei acid) and/or adding the intercalator of Fisher et al and a probe (paragraph 0160 of Tom-Moy et al) after translocation, so as to quench fluorescence after translocation in accordance with the teachings of Kokoris et al as discussed above merely represents a rearrangement of the steps taught by the prior art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the methods of Tom-Moy et al and Kokoris et al with the teachings of Fisher et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of having insignificant quenching of the single stranded nucleic acids as explicitly taught by Fisher et al (column 3, lines 10-35).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Fisher et al could have been applied to the combination of Tom-Moy et al and Kokoris et al with predictable results because the known techniques of Fisher et al predictably result in reliable quenching of fluorescence of labeled nucleic acids.
15.	Claims 10-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tom-Moy et al (U.S. Patent Application Publication No. US 2005/0136408 A1, published 23 June 2005), Kokoris et al (U.S. Patent Application Publication No. US 2012/0088235 A1, published 12 April 2012), and Huber et al (U.S. Patent Application Publication No. US 2013/0203050 A1, published 8 August 2013).
Regarding claim 10, Tom-Moy et al teach methods of sequencing polynucleotides; namely, a polymer is translocated through a nanopore (Abstract), wherein the polymer is polynucleotide (i.e., nucleic acid) having a different label on each nucleotide (paragraphs 0006 and 0087).  Tom-Moy et al further teach the labels are fluorescent (paragraph 0029), that the signals from the labels are detected as they translocate the nanopore (paragraph 0086), and that the sequence of the nucleic acid is determined (paragraph 0070).   Tom-Moy et al teach the nucleotides (i.e., monomers) of DNA move single file through the nanopore (paragraph 0100), and that the DNA is single stranded (paragraph 0021 and Figure 6A).  Tom-Moy et al also teach a detection zone, in the form of a small volume comprising a detector and that the nucleotides (i.e., monomers of a polymer) move through in single file (paragraph 0100).  Tom-Moy et al also teach the methods have the added advantage of allowing characterization of polymers in a sample at very low levels (paragraph 0133).  Thus, Tom-Moy et al teach the known techniques discussed above.  
	Tom-Moy et al do not each a quenching agent outside the detection zone. 
However, Kokoris et al teach methods wherein nucleic acids are sequenced (Title), comprising the threading of a nucleic acid (e.g., DNA) through a nanopore (paragraph 0017) and exciting fluorophores (paragraph 0200). Kokoris et al further teach a detection zone, in the form of a detector element in a nanocomb slot having the detector at the end (i.e., the exit; (paragraph 0564), as well as fluorescent labels (i.e., fluorophores; paragraph 0570).  Kokoris et al further teach a non-fluorescent quenching agent (e.g., QSY7) outside of the detection zone (i.e., in a second reservoir into which the nucleic acid translocates; paragraph 0223), that detection is performed in detection zone, in the form of a limited volume at the exit (paragraph 0554), and that the methods have the added advantage of eliminating the need for an array of small (i.e., independent) reservoirs and the associated microfluidics (paragraph 0546).  Thus, Kokoris et al teach the known techniques discussed above.	
	While Kokoris et al teach a nanopore array having fluidically connected first (i.e., cis)  and a second (i.e., trans) side (i.e., chambers; paragraphs 0546-0547) and a porous solid phase (i.e., aluminum oxide) membrane (paragraph 0244), neither Tom-Moy et al nor Kokoris et al explicitly teach multiple polynucleotides are sequenced.
	However, Huber et al teach methods wherein optical detection is utilized with nanopore arrays (paragraph 0010), wherein the nanopore array is in a solid-state membrane (paragraph 0022).  Huber et al further teach the array as the added advantage of allowing sequencing of many nucleic acid molecules (i.e., polynucleotides) at the same time (paragraph 0113).  Thus, Huber et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Tom-Moy et al, Kokoris et al, and Huber et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantages of:
A.	Allowing characterization of polymers in a sample at very low levels as explicitly taught by Tom-Moy et al (paragraph 0133);
B.	Eliminating the need for a ,array of small (i.e., independent) reservoirs and the associated microfluidics as explicitly taught by Kokoris et al (paragraph 0546); and 
C. 	Allowing sequencing of many nucleic acid molecules at the same time as explicitly taught by Huber et al (paragraph 0113).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of Tom-Moy et al, Kokoris et al, and Huber et al could have been combined with predictable results because the known techniques of the cited references predictably result in techniques useful in nanopore detection of nucleic acids.  
	Regarding claims 11 and 19, the method of claim 10 is discussed above.  Kokoris et al teach the nanopore array (i.e., substrate) has an opaque layer, in the form of a light blocking layer (paragraph 0549), and that the illumination and detection uses an epi-illumination system, in the form of an epi-illumination microscope (paragraphs 0557 and 0554).
It is noted that the claim 11 does not specify where the layer is and what the transmission is blocked from.
In addition, it is noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.  Thus, the claimed “opaque” layer (i.e., claims 11 and 19) that “substantially blocks the transmission (i.e., claim 11)” merely represents routine optimization of the light blocking properties of the 
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claim 17, the method of claim 10 is discussed above.  Kokoris et al teach the polynucleotide (i.e., polymer) has a translocation speed (i.e., a speed that it is presented to the detector; paragraph 0574) and that detection is performed in a limited volume at the exit (paragraph 0554). Kokoris et al also teach the detection zone (i.e., the volume in which fluorescence is measured) is based on the concentration of the quenchers (paragraph 0552).   Thus, the limitations of the claim are obvious.
It is also reiterated that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Thus, the claimed limitations merely represents routine optimization of limitations taught by the cited prior art.
It is also reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
It is also reiterated that a “wherein” clause must give meaning and purpose to the manipulative steps.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claim 18, the method of claim 10 is discussed above.  Kokoris et al teach the nanopore array fluidically connects a first (i.e., cis) and a second (i.e., trans) side (i.e., chambers; paragraphs 0546-0547).  Huber et al also teach cis and trans chambers (paragraph 0023).
	Regarding claim 20, the method of claim 10 is discussed above.  Tom-Moy et al teach a protein (i.e., alpha-hemolysin) in the nanopore (paragraph 0094), and Huber et al teach proteins immobilized in each aperture (paragraph 0022). 
16.	Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tom-Moy et al (U.S. Patent Application Publication No. US 2005/0136408 A1, published 23 June 2005), Kokoris et al (U.S. Patent Application Publication No. US 2012/0088235 A1, published 12 April 2012), and Huber et al (U.S. Patent Application Publication No. US 2013/0203050 A1, published 8 August 2013) as applied to claim 10 above, and further in combination with Rice et al (U.S. Patent Application Publication No. US 2015/0218625 A1, published 6 August 2015).
	Regarding claims 12 and 14-16, the method of claim 10 is discussed above in Section 15.
 	Neither Tom-Moy et al, Kokoris et al, nor Huber et al teach the quenching results from an oligonucleotide having a quencher thereon.
	However, Rice et al teach methods wherein fluorescent oligonucleotides (e.g., dsDNA) are quenched using quencher probes, which are oligonucleotides having non-fluorescent quenching moieties thereon (paragraph 0005), and thus comprise a binding moiety (i.e., the oligonucleotide; claims 12 and 14-15) and a quenching moiety (i.e., claim 14).  Rice et al teach the quenching moiety is a Black Hole Quencher (i.e., claim 16; paragraph 0009), which comprises an azo group (i.e., claim 12), and that the methods have the added advantage of using probes that are simple and less expensive to synthesize (paragraph 0009).  Thus, Rice et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the methods of Tom-Moy et al, Kokoris et al, and Huber et al with the teachings of Rice et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of using quenchers (i.e., probes) that are simpler and less expensive to synthesize as explicitly taught by Rice et al (paragraph 0009).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Rice et al could have been applied to the combination of Tom-Moy et al, Kokoris et al, and Huber et al with predictable results because the known techniques of Rice et al predictably result in reliable quenching of fluorescence of labeled nucleic acids.
17.	Claims 12-13 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tom-Moy et al (U.S. Patent Application Publication No. US 2005/0136408 A1, published 23 June 2005), Kokoris et al (U.S. Patent Application Publication No. US 2012/0088235 A1, published 12 April 2012), and Huber et al (U.S. Patent Application Publication No. US 2013/0203050 A1, published 8 August 2013) as applied to claim 10 above, and further in combination with Lee et al  (U.S. Patent No. 6,080,868, issued 27 July 2000).
It is noted that while claims 12 and 14-16 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 12-13 and 14-16, the method of claim 10 is discussed above in Section 15.
Neither Tom-Moy et al, Kokoris et al, nor Huber et al teach the quenching results from an asymmetric cyanine dye having a nitro group (i.e., claim 12).
However, Lee et al teach methods of quenching fluorescence using asymmetrical cyanine dyes having a nitro group as quenching moieties (i.e., claims 12-13 and 16; Title), which bind to single stranded DNA via an oligonucleotide binding moiety (i.e., claims 12 and 14-15; Figure 5C and column 9, line 60-column 10, line 15).  Lee et al also teach the methods have the added advantage of being useful in nucleic acid hybridizations while being substantially non-fluorescent (column 1, lines 50-65).  Thus, Rice et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the methods of Tom-Moy et al, Kokoris et al, and Huber et al with the teachings of Lee et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of using quenchers useful in nucleic acid hybridizations while being substantially non-fluorescent as explicitly taught by Lee et al (column 1, lines 50-65).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lee et al could have been applied to the combination of Tom-Moy et al, Kokoris et al, and Huber et al with predictable results because the known techniques of Lee et al predictably result in reliable quenching of fluorescence of labeled nucleic acids.
Conclusion
18.	No claim is allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634